We agree with County Court that, between the date of defendant’s guilty plea and the date of sentencing, defendant committed a crime within the meaning of the Vehicle and Traffic Law (see, Vehicle and Traffic Law § 511 [2] [a]; People v McCright, 107 AD2d 766, 767). Having done so, defendant failed to comply with the terms and conditions of his plea agreement. Consequently, and as County Court so advised defendant during his plea allocution, the imposition of a harsher sentence than that agreed upon by the parties was proper (see, People v Headley, 150 AD2d 490).
Weiss, Acting P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed, and matter remitted to the County Court of Montgomery County for further proceedings pursuant to CPL 460.50 (5).